J-S46033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    AARON F. HARRIS, JR.                       :
                                               :
                      Appellant                :   No. 210 MDA 2017

                  Appeal from the PCRA Order January 3, 2017
                 In the Court of Common Pleas of Centre County
              Criminal Division at No(s): CP-14-CR-0001185-2014


BEFORE:        BOWES, OLSON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED JULY 27, 2017

        Appellant, Aaron F. Harris, Jr., appeals from the January 3, 2017,

order entered in the Court of Common Pleas of Centre County dismissing his

first petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546, without an evidentiary hearing.           After a careful review, we

affirm.

        This Court has previously set forth the relevant facts and procedural

history, in part, as follows:

                    In the instant case, the testimony showed
              [Appellant] possessed heroin with the intent to
              deliver over the span of the days between October
              31, 2012[,] and November 5, 2012, which led to the
              charge of Possession with Intent to Deliver.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S46033-17


          Evidence also showed Appellant completed two
          deliveries to Timothy Wilson on October 31, 2012[,]
          and November 2, 2012, for which he was charged
          with two counts of Delivery of a Controlled
          Substance.
                                     ***
                 [I]ntercepted text messages and calls,
          surveillance video, and eyewitness testimony also
          showed Appellant possessed heroin with the intent to
          deliver on November 3, 2012[,] and that the heroin
          Appellant possessed was ultimately delivered to
          individuals at a nearby school and the Arena Bar and
          Grill that evening by Appellant and Mr. Wilson.
                 Contacts between Appellant and Mr. Wilson
          established Appellant was bringing heroin to Mr.
          Wilson that day, and Mr. Wilson had several
          individuals who wished to purchase said heroin.
          Once Appellant arrived at Mr. Wilson’s home, a
          phone call was intercepted between Mr. Wilson and
          Melissa Colby. During that phone call, Mr. Wilson
          indicated he had just received heroin from Appellant
          and would be using the heroin himself to test the
          quality.
                 Approximately a half hour later, another phone
          call was intercepted in which Mr. Wilson and Ms.
          Colby ma[d]e arrangements for Mr. Wilson and
          Appellant to meet her at a nearby school for a heroin
          purchase, after [Mr. Wilson] [took] heroin to his
          paramour, Colleen Berrigan, who [was] working at
          the Arena Bar and Grill. Shortly after that phone
          call, Mr. Wilson and Appellant were observed exiting
          Appellant’s vehicle at the Arena [Bar and Grill] and
          entering the restaurant. After Appellant and Mr.
          Wilson left the Arena Bar and Grill, another phone
          call was intercepted in which Mr. Wilson indicated to
          Ms. Colby they had arrived at the Fairmont school.
          Ms. Colby indicated she would be along in a few
          moments to pick up the heroin.
                Evidence     also     demonstrated      Appellant
          possessed heroin with      the intent to deliver on
          November 5, 2012, and      did in fact deliver it to Mr.
          Wilson at his residence.   Again, phone calls and text

                                  -2-
J-S46033-17


              messages were intercepted between Mr. Wilson and
              Appellant indicating Appellant was travelling to State
              College with heroin for Mr. Wilson to distribute.
              Later, messages indicated the vehicle Appellant was
              driving had a flat tire and the vehicle was
              consequently towed to a garage in Milesburg for
              repair. Mr. Wilson contacted Appellant approximately
              a half an hour later via text message, asking if the
              vehicle had [been] repaired yet as he still had
              several people waiting to make heroin purchases.
                    Later that evening, the vehicle Appellant was
              driving was observed leaving Milesburg, stopping at
              a gas station, then leaving the gas station and
              turning onto Mr. Wilson’s street, at which point
              surveillance was discontinued. The next day, Mr.
              Wilson left a voicemail for Appellant, indicating there
              [were] many individuals in town who still wish[ed] to
              purchase heroin and it would be worthwhile for
              Appellant to return to State College with more
              heroin.
       Trial Court Opinion, 4/9/15, at 2-3.
               At the conclusion of a bench trial on October 27, 2014, [at
       which Appellant was represented by counsel,] Appellant was
       found guilty of [two counts of delivery of a controlled substance
       and one count each of possession with the intent to deliver a
       controlled substance, criminal use of a communication facility,
       and criminal conspiracy.1] [H]e was sentenced to an aggregate
       of 64-200 months’ imprisonment.            The trial court denied
       Appellant’s post-sentence motion on February 17, 2015.
       Appellant filed a notice of appeal with the trial court on February
       23, 2015, and complied with the trial court’s order requiring
       Appellant to produce a concise statement of errors complained of
       on appeal, pursuant to Pa.R.A.P. 1925(b). The trial court then
       filed its opinion on April 9, 2015.
              [On appeal, Appellant raised the following issues:]
              1. Whether the sentence for Count Number 1,
                 Possession with the Intent to Deliver Controlled
____________________________________________


1
  35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. §§ 7512(a) and 903,
respectively.



                                           -3-
J-S46033-17


                 Substance, merges with sentences for Count
                 Numbers 3 and 4, Delivery of a Controlled
                 Substance.
              2. Whether the trial court abused its discretion by
                 admitting the testimony of Thomas Moore, a so-
                 called “expert witness” in the field of coded
                 language.

Commonwealth v. Harris, No. 360 MDA 2015, at 1-4 (Pa.Super. filed

11/6/15) (unpublished memorandum) (footnote added).

       After a careful review, this Court found no merit to Appellant’s issues,

and consequently, this Court affirmed his judgment of sentence.        See id.

Appellant did not file a petition for allowance of appeal to our Supreme

Court.

       On February 22, 2016, Appellant filed a timely pro se PCRA petition,2

and the PCRA court appointed counsel, who filed an amended PCRA petition

on behalf of Appellant on July 6, 2016. The Commonwealth filed an answer

to Appellant’s amended PCRA petition, and on December 14, 2016, the PCRA

court provided Appellant with notice of its intent to dismiss the petition

without an evidentiary hearing. PCRA counsel filed a response to the PCRA

court’s notice, and by order entered on January 3, 2017, the PCRA court

____________________________________________


2
  Appellant’s pro se PCRA petition was time-stamped on March 4, 2016;
however, the envelope in which Appellant mailed the petition bears a
postage stamp of February 22, 2016. Although this discrepancy does not
affect our disposition of this case, under the prisoner mailbox rule, we shall
deem Appellant’s petition to have been filed on February 22, 2016. See
Commonwealth v. Brandon, 51 A.3d 231, 234 n.5 (Pa.Super. 2012).



                                           -4-
J-S46033-17


dismissed Appellant’s PCRA petition. This timely, counseled appeal followed.

The PCRA court directed Appellant to file a Pa.R.A.P. 1925(b) statement,

counsel timely complied, and the PCRA court filed an opinion.

        Appellant presents the following issues on appeal:

        1. Did the [PCRA] court err in concluding          that there was
           sufficient evidence to support a conviction    in all possession
           with [the] intent to deliver and delivery      charges so that
           [direct appeal counsel] was not ineffective   in failing to raise
           the issue on direct appeal?
        2. Did the [PCRA] court err in failing to find [Appellant’s] trial
           counsel ineffective as a result of his failure to object to
           testimony of Agent [Thomas] Moore that extended beyond his
           expertise in coded language?
        3. Did the [PCRA] court err in concluding that there were
           hearsay statements that were properly admitted under the
           co-conspirator exception, and therefore [Appellant’s] trial
           counsel was not ineffective in failing to object to the
           statements?
        4. Did the [PCRA] court err in concluding that, in consideration
           of the record, no genuine issues of material fact existed?
        5. Did the [PCRA] court err and/or abuse [its] discretion in
           dismissing [Appellant’s] PCRA petition without the benefit of a
           hearing as it relates to [the above stated issues]?

Appellant’s Brief at 4.3

              When reviewing the denial of a PCRA petition, we must
        determine whether the PCRA court’s order is supported by the
        record and free of legal error. Generally, we are bound by a
        PCRA court’s credibility determinations. However, with regard to
        a court’s legal conclusions, we apply a de novo standard.




____________________________________________


3
    We have renumbered Appellant’s issues for the ease of discussion.



                                           -5-
J-S46033-17


Commonwealth v. Johnson, --- Pa. ---, ---, 139 A.3d 1257, 1272 (2016)

(quotation marks and quotations omitted).

      Furthermore,

            In order to be eligible for PCRA relief, the petitioner must
      prove by a preponderance of the evidence that his conviction or
      sentence resulted from one or more of the enumerated
      circumstances found in Section 9543(a)(2), which includes the
      ineffective assistance of counsel. 42 Pa.C.S.[A.] § 9543(a)(2)(i).
            It is well-established that counsel is presumed effective,
      and to rebut that presumption, the PCRA petitioner must
      demonstrate that counsel’s performance was deficient and that
      such deficiency prejudiced him. To prevail on an ineffectiveness
      claim, the petitioner has the burden to prove that (1) the
      underlying substantive claim has arguable merit; (2) counsel
      whose effectiveness is being challenged did not have a
      reasonable basis for his or her actions or failure to act; and (3)
      the petitioner suffered prejudice as a result of counsel’s deficient
      performance. The failure to satisfy any one of the prongs will
      cause the entire claim to fail.

Commonwealth v. Benner, 147 A.3d 915, 919–20 (Pa.Super. 2016)

(quotation marks, quotations, and citations omitted).

            We need not analyze the prongs of an ineffectiveness claim
      in any particular order. Rather, we may discuss first any prong
      that an appellant cannot satisfy under the prevailing law and the
      applicable facts and circumstances of the case. Finally, counsel
      cannot be deemed ineffective for failing to raise a meritless
      claim.

Johnson, --- Pa. at ---, 139 A.3d at 1272 (citations omitted).

      In his first argument, Appellant contends that direct appeal counsel

was ineffective in failing to raise on direct appeal the issue of whether the

evidence was sufficient to sustain his conviction on two counts of delivery of

a controlled substance (one on October 31, 2012, and one on November 2,


                                     -6-
J-S46033-17


2012), as well as one count of possession with the intent to deliver a

controlled substance (from October 31, 2012, to November 5, 2012).

Specifically, he argues the Commonwealth failed to prove that the identity of

the substance at issue was, in fact, a controlled substance (heroin).4

       With regard to Appellant’s underlying substantive claim, we note the

following:

             Our standard of review for a challenge to the sufficiency of
       the evidence is to determine whether, when viewed in a light
       most favorable to the verdict winner, the evidence at trial and all
       reasonable inferences therefrom are sufficient for the trier of fact
       to find that each element of the crimes charged is established
       beyond a reasonable doubt. The Commonwealth may sustain its
       burden of proving every element of the crime beyond a
       reasonable doubt by means of wholly circumstantial evidence.
              [T]he facts and circumstances established by the
       Commonwealth need not preclude every possibility of innocence.
       Any doubt raised as to the accused's guilt is to be resolved by
       the fact-finder.   As an appellate court, we do not assess
       credibility nor do we assign weight to any of the testimony of
       record. Therefore, we will not disturb the verdict unless the
       evidence is so weak and inconclusive that as a matter of law no
       probability of fact may be drawn from the combined
       circumstances.

Commonwealth v. Knox, --- A.3d ---, 2017 WL 2417826, *1 (Pa.Super.

filed 6/5/17) (citations, quotation marks, and quotations omitted).

              It is...well-established in this Commonwealth that the
       identity of illegal narcotic substances may be established by
____________________________________________


4
  As Appellant has limited his underlying sufficiency of the evidence claim,
we find it unnecessary to set forth or analyze the remaining elements of
delivery of a controlled substance or possession with the intent to deliver a
controlled substance.



                                           -7-
J-S46033-17


       circumstantial evidence alone, without any chemical analysis of
       the seized contraband. Such a policy indicates that the courts
       will not, in cases involving the sale or use of illegal drugs,
       constrict their fact-finding function in regard to the identity of
       drugs to a strict scientific analysis, but will rather permit the use
       of common sense and reasonable inferences in the determination
       of the identity of such substances.

Commonwealth v. Minott, 577 A.2d 928, 932 (Pa.Super. 1990) (citations

omitted).

       Here, in finding no merit to Appellant’s underlying sufficiency claim,

the PCRA court indicated the following:

              In the case at bar, the totality of the evidence presented at
       trial sufficiently established [Appellant] possessed heroin with an
       intent to deliver, delivered heroin on October 31, 2012, and
       delivered heroin on November 2, 2012. The Commonwealth’s
       evidence at trial consisted of the following: intercepted
       communications between [Appellant] and co-conspirators
       Timothy Wilson, Colleen Berrigan, David Immel, Melissa Colby,
       and Donnee Gordon; intercepted communications between said
       co-conspirators which discussed [Appellant’s] possession and
       delivery of controlled substances; interpretation of language
       used in said communications by Agent Moore, who had been
       qualified and accepted as an expert in coded language and drug
       deliveries; testimony of surveillance agents; and the testimony
       of Timothy Wilson and Colleen Berrigan, who were co-
       conspirators.[5] This evidence, when considered in its entirety,
       clearly presented sufficient circumstantial evidence from which
       the Court could conclude [Appellant] engaged in each controlled
       substance delivery for which he was charged and that
____________________________________________


5
  Mr. Wilson testified at trial that he travelled with Appellant to make heroin
deliveries and the quality of Appellant’s heroin was not that good, but it
would “get you well[.]” N.T., 10/27/14, at 129. Ms. Berrigan testified at
trial that she had a heroin addiction to the point that, without heroin, she
would become physically sick. Id. at 143. She testified that the heroin,
which Appellant provided to her, “kept [her] well.” Id.




                                           -8-
J-S46033-17


       [Appellant] engaged in the possession of a controlled substance
       with intent to deliver. The calls set up the players, the time, the
       drug, the quantity, and the price.[6]
                                        ***
             The Commonwealth did not need to produce the actual
       controlled substances in question at trial, as there was sufficient
       circumstantial evidence presented to establish the identity of the
       controlled substance.


____________________________________________


6
  For instance, Agent Moore testified that he listened to recorded voice mail
messages and telephone conversations between Mr. Wilson and Appellant,
whose voice he recognized. N.T., 10/27/14, at 32. Specifically, on October
31, 2012, Mr. Wilson called Appellant, asked if he was coming back to the
State College area, indicated he had a friend, as well as a couple of other
people, looking for heroin and he needed “two stacks.” Id. at 38, 41. Later
on that same day, Appellant told Mr. Wilson he was “right around the
corner,” and Appellant was then captured on video camera arriving at Mr.
Wilson’s house. Id. at 42. Further, on that same date, Ms. Berrigan sent a
text message to Appellant indicating she had people at work who wanted to
buy heroin, and Appellant returned later in the day to Mr. Wilson’s home.
Id. at 56. Mr. Wilson then called Ms. Berrigan to report Appellant had
brought the heroin, and they negotiated a price. Id. Surveillance officers
watched as Mr. Wilson and Appellant delivered the heroin to Ms. Berrigan’s
place of employment. Id. at 66. Also, on October 31, 2012, Appellant was
overheard on the phone telling Mr. Wilson that he had only “two bunnies” of
heroin left. Id.
      With regard to November 2, 2012, the Commonwealth entered into
evidence transcripts of text messages and telephone conversations wherein
Mr. Wilson called Appellant, who indicated he would be at Mr. Wilson’s house
in ten minutes. See Commonwealth’s Exhibit 1. Mr. Wilson then called Ms.
Colby, indicating it would be “no more than twenty a ticket.” Id. Agent
Moore testified that “tickets” referred to heroin. N.T., 10/27/14, at 48.
      Further, Agent Moore testified generally about telephone conversations
in which Mr. Wilson rated the heroin, which he purchased from Appellant, as
a 7.5 or 8 on a scale of 10, and that it was “pretty decent.” Id. at 70-71.
Mr. Wilson informed people on the telephone that the heroin was not “the
$10 bags of heroin from his friend down the street.” Id. at 71.




                                           -9-
J-S46033-17


PCRA Court Opinion, filed 12/14/16, at 3-4 (citations omitted) (footnotes

added).

      We agree with the PCRA court’s analysis and conclude there is no

merit to Appellant’s underlying sufficiency claim. Specifically, since the trial

judge was permitted to use his common sense and the reasonable inferences

from the evidence presented in determining that the substance at issue was,

in fact, heroin, there is no merit to Appellant’s underlying claim that the

evidence was insufficient to establish the identity of the substance.       See

Minott, supra. Thus, direct appeal counsel cannot be deemed ineffective

for failing to raise the meritless claim on direct appeal. See Benner, supra.

      In his next argument, Appellant contends trial counsel was ineffective

in failing to object to testimony of Agent Moore that extended beyond his

expertise in coded language.   We find this issue to be waived on appeal.

      Appellant baldly asserts that “[t]rial counsel failed to object to

statements by Agent Moore that went beyond the scope of his expertise,

with those statements being found at pages 36 through 40, 49, 67, and 91

of the trial transcript.” Appellant’s Brief at 21. However, Appellant has not

identified precisely which statements he is challenging and has cited no

authority supporting his one paragraph argument.        We decline to develop

the argument for Appellant, and thus, we find it to be waived.              See

Pa.R.A.P. 2119; Coulter v. Ramsden, 94 A.3d 1080 (Pa.Super. 2014)




                                     - 10 -
J-S46033-17


(holding this Court will not act as counsel and develop arguments on behalf

of an appellant).

       In his next argument, Appellant contends trial counsel was ineffective

in failing to object to the inadmissible hearsay testimony of Donee Gordon

and Melissa Colby.7 Further, he contends the PCRA court erred in ruling the

underlying substantive claim meritless on the basis the testimony was

admissible under the co-conspirator exception to the hearsay rule as set

forth in Pa.R.E. 803(25)(e), which permits hearsay statements made by a

co-conspirator to be admitted against an accused if the statements are made

during the conspiracy and in furtherance thereof.

       With regard to the underlying substantive claim, we note the following

legal precepts:

       Our standard of review relative to the admission of evidence is for an

abuse of discretion. Commonwealth v. Cain, 29 A.3d 3 (Pa.Super. 2011).

This Court has previously articulated the requisite standard for admitting a

co-conspirator’s hearsay statement as follows.

____________________________________________


7
  We note Appellant has not set forth the specific challenged portions of
testimony in his brief; but rather, he indicates that “[c]ounsel for [Appellant]
in the amended PCRA [petition] laid out all pages and lines of the transcript
where hearsay evidence was admitted with no objection from [trial
counsel].” See Appellant’s Brief at 23. Further, while Appellant makes a
passing reference to inadmissible hearsay testimony being offered by David
Immel, Appellant has not developed his argument with regard thereto on
appeal.




                                          - 11 -
J-S46033-17


             To lay a foundation for the co-conspirator exception to the
       hearsay rule, the Commonwealth must prove that: (1) a
       conspiracy existed between the declarant and the person against
       whom the evidence is offered[8] and (2) the statement sought to
       be admitted was made during the course of the conspiracy. In
       addition, there must be evidence other than the statement of the
       co-conspirator to prove that a conspiracy existed.

Commonwealth v. Kersten, 482 A.2d 600, 603 (Pa.Super. 1984) (citation

omitted) (footnote added).

       Here, Appellant focuses his argument on the first requirement of the

exception, i.e., whether there was evidence a conspiracy existed between

the declarants (Ms. Gordon and Ms. Colby) and the person against whom the

evidence was offered (Appellant).

             Application of the co-conspirator exception to the hearsay
       rule is predicated on agency principles—when the elements of
       the exception are established, each conspirator is considered an
       agent of the other, and therefore, a statement by one represents
____________________________________________


8
  To prove a criminal conspiracy,
      [t]he Commonwealth must establish that the [appellant] (1)
      entered into an agreement to commit or aid in an unlawful act
      with another person or persons, (2) with a shared criminal
      intent, and (3) an overt act done in furtherance of the
      conspiracy. Circumstantial evidence may provide proof of the
      conspiracy.
                                  ***
            Additionally, an agreement can be inferred from a variety
      of circumstances including, but not limited to, the relation
      between the parties, knowledge of and participation in the crime,
      and the circumstances and conduct of the parties surrounding
      the criminal episode.
Commonwealth v. Bricker, 882 A.2d 1008, 1017 (Pa.Super. 2005)
(quotation omitted).




                                          - 12 -
J-S46033-17


      an admission by all....[T]o meet the first requirement of the
      exception (existence of a conspiracy), the Commonwealth’s
      burden is gauged according to a preponderance [of the
      evidence] standard, and a conspiracy may be inferentially
      established, for example, by relation, conduct, or circumstances
      of the parties.

Commonwealth v. Johnson, 576 Pa. 23, 43, 838 A.2d 663, 675 (2003)

(citations and footnote omitted).     Simply put, only slight evidence of the

conspiracy is needed for a co-conspirator’s statement to be introduced. See

id.

      Here, in finding the Commonwealth met its burden in this regard, the

PCRA court indicated the following:

             The content of the intercepted calls presented to the court
      were wholly either relating to [Appellant’s] drug deliveries on
      their face or were determined to be relating to [Appellant’s] drug
      deliveries through the decoding of the content, by way of the
      Commonwealth’s expert testimony. The parties involved in said
      calls were either [Appellant’s] drug buyers or intermediaries
      between drug buyers and [Appellant]. At trial, the
      Commonwealth introduced intercepted text messages and calls,
      surveillance video, and eyewitness testimony.

PCRA Court Opinion, filed 12/14/16, at 8.

      We agree with the PCRA court’s analysis in this regard.        Further,

specifically as to the conspiracy between Appellant and Ms. Gordon, we note

that the Commonwealth offered evidence of an intercepted telephone call

whereby Ms. Gordon called Mr. Wilson, asking for “a brick of heroin.” N.T.,

10/27/14, at 66.   Agent Moore testified that Mr. Wilson, who covered the

telephone with his hand, talked to Appellant, who could be heard in the

background indicating that they had only “two bunnies” left. Id. Mr. Wilson

                                      - 13 -
J-S46033-17


communicated this information to Ms. Gordon, who asked for a price. Id. at

66-67.   Agent Moore testified that Mr. Wilson “again cover[ed] the phone

and [came] back with the price of 3½...It [was] going to be two bundles of

heroin for $350.” Id. at 67. Agent Moore also testified to a telephone call

that occurred between Mr. Wilson and Appellant after the delivery of the

heroin was made to Ms. Gordon. In this conversation, Mr. Wilson informed

Appellant that Ms. Gordon had been $100 short when the heroin was

delivered, but that she now had the money available. Id. at 74.

      Furthermore, as to the conspiracy between Appellant and Ms. Colby,

the Commonwealth offered evidence that Mr. Wilson telephoned Appellant

on November 3, 2012, and Appellant indicated that he was returning to Mr.

Wilson’s house. Id. at 75-76. Surveillance officers then observed Appellant

entering Mr. Wilson’s house, and Mr. Wilson then telephoned Ms. Colby to

inform her that “there is now heroin at [his] house for distribution[.]” Id. at

77. Mr. Wilson then made arrangements to meet Ms. Colby at a school to

give her the heroin, which Appellant had just delivered to him. Id. at 90.

Agent Moore testified that a subsequent phone call revealed that Appellant

drove Mr. Wilson to the school to deliver the heroin to Ms. Colby. Id. at 90-

91.

      Based on the aforementioned, we agree with the PCRA court that the

Commonwealth proved, by a preponderance of the evidence, that a

conspiracy existed between the declarants and Appellant.          Contrary to


                                    - 14 -
J-S46033-17


Appellant’s assertion, the “division of labor” whereby Mr. Wilson primarily

negotiated the purchases with Ms. Gordon and Ms. Colby does not negate

Appellant’s active participation in the conspiracy to sell drugs, which he

supplied.     See generally Commonwealth v. $6.425.00 Seized from

Esquilin, 583 Pa. 544, 880 A.2d 523, 531 (2005) (observing that “[i]t is not

unusual for drug dealing confederates to engage in a division of labor[.]”).

Thus, there is no merit to Appellant’s underlying evidentiary claim, and,

therefore, trial counsel cannot be deemed ineffective for failing to object to

the testimony at trial. See Benner, supra.

      Appellant’s final two issues are intertwined.     Specifically, Appellant

contends the PCRA court erred in concluding that there was no genuine issue

of material fact with regard to his claims presented supra, and therefore, the

PCRA court erred in dismissing his first PCRA petition without holding an

evidentiary hearing.

      It is well-settled that “[t]here is no absolute right to an evidentiary

hearing on a PCRA petition, and if the PCRA court can determine from the

record that no genuine issues of material fact exist, then a hearing is not

necessary.”     Commonwealth v. Jones, 942 A.2d 903, 906 (Pa.Super.

2008) (citation omitted).     In the case sub judice, Appellant’s issues

pertained to claims of ineffective assistance of counsel.   Since such a claim

must meet all three prongs of the test for ineffectiveness, if the PCRA court

can determine without an evidentiary hearing that one of the prongs cannot


                                    - 15 -
J-S46033-17


be met, then no purpose would be advanced by holding an evidentiary

hearing.   See id.    Here, as indicated supra, Appellant has failed to

demonstrate   arguable    merit   to   his   underlying   claims   and/or   his

ineffectiveness claim has been otherwise waived on appeal. Accordingly, we

conclude the PCRA court did not err in dismissing Appellant’s PCRA petition

without an evidentiary hearing.

     For all of the foregoing reasons, we affirm.

     Affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2017




                                   - 16 -